Opinion by
Ford, J.
It appeared from the record that the baggage declaration was filed at Chicago, but for some reason the involved merchandise was entered at Dallas. There being no baggage declaration present, the collector at that port had no alternative but to assess the merchandise with duty. In transmitting the protest to the court, the collector at Galveston reported that the protest was received in the Dallas office on May 3, 1950, but was not received in the Galveston office until February 14, 1951. The record showed that had the protest *372reached the collector’s office within the 90-day period in which he is authorized to reliquidate, he would have acceded to the claim and made the refund. Based upon all of the facts, the claim for a refund of duties in the sum of $15 was sustained.